 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11       ALLEN HAMMLER,                                           Case No. 1:21-cv-00343-JLT (PC)
12                           Plaintiff,                           ORDER DISREGARDING PLAINTIFF’S
                                                                  MOTION FOR EXTENSION OF TIME
13             v.                                                 (Doc. 9)
14       ZYDUS PHARMACY, et al.,                                  FINDINGS AND RECOMMENDATIONS TO
                                                                  DENY PLAINTIFF’S MOTION TO
15                           Defendants.                          PROCEED IN FORMA PAUPERIS
                                                                  (Doc. 10)
16
                                                                  14-DAY DEADLINE
17
                                                                  Clerk of the Court to Assign a District Judge
18

19            Before the Court is Plaintiff’s motion to proceed in forma pauperis pursuant to 28 U.S.C.
20   § 1915.1 (Doc. 10.) The certified trust account statement attached to his motion indicates that
21   Plaintiff has $1,830.45 in his inmate trust account. (Id. at 4.) This is more than enough to pay the
22   $402 filing fee for this action in full.
23            Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114,
24   116 (9th Cir. 1965). While a party need not be completely destitute to proceed in forma pauperis,
25   Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948), “‘the same even-handed
26
     1
      Plaintiff concurrently filed a motion for an extension of time to file his motion to proceed in forma pauperis. (Doc.
27   9.) Because Plaintiff filed his motion to proceed IFP (Doc. 10) within the time previously provided by the Court (see
     Doc. 7), his motion for an extension of time is unnecessary. The Court therefore DISREGARDS the motion for an
28   extension (Doc. 9).
 1   care must be employed to assure that federal funds are not squandered to underwrite, at public

 2   expense, either frivolous claims or the remonstrances of a suitor who is financially able, in whole

 3   or in material part, to pull his own oar,’” Doe v. Educ. Enrichment Sys., No. 15-cv-2628-MMA-

 4   MDD, 2015 U.S. Dist. LEXIS 173063, *2 (S.D. Cal. 2015) (quoting Temple v. Ellerthorpe, 586

 5   F. Supp. 848, 850 (D.R.I. 1984)).

 6          Plaintiff has more than enough funds to pay the filing fee for this action in full.

 7   Accordingly, the Court RECOMMENDS that his motion to proceed in forma pauperis (Doc. 10)

 8   be DENIED. The Court DIRECTS the Clerk of the Court to assign a district judge to this action.

 9          These Findings and Recommendations will be submitted to the United States District

10   Judge assigned to this case, pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of

11   service of these Findings and Recommendations, Plaintiff may file written objections with the

12   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

13   Recommendations.” Failure to file objections within the specified time may result in waiver of

14   rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

15   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

16
     IT IS SO ORDERED.
17

18      Dated:     June 2, 2021                             _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28

                                                       2
